FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

BRANDON BIERI MAYFIELD, an                
individual; MONA MAYFIELD
appointed as Guardian Ad Litem
per Order; SHANE MAYFIELD;
SHARIA MAYFIELD; SAMIR                           No. 07-35865
MAYFIELD, individuals, by and
through their guardian ad litem                   D.C. No.
                                                CV-04-01427-AA
Mona Mayfield,
               Plaintiffs-Appellees,               OPINION
                 v.
UNITED STATES OF AMERICA,
              Defendant-Appellant.
                                          
        Appeal from the United States District Court
                 for the District of Oregon
        Ann L. Aiken, Chief District Judge, Presiding

                    Argued and Submitted
              February 5, 2009—Portland, Oregon

                    Filed December 10, 2009

     Before: Richard A. Paez and Johnnie B. Rawlinson,
    Circuit Judges, and Raner C. Collins,* District Judge.

                     Opinion by Judge Paez




  *The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.

                                16341
                  MAYFIELD v. UNITED STATES              16345
                         COUNSEL

Douglas Letter and Scott McIntosh, Civil Division, Depart-
ment of Justice, Washington, D.C., for the appellant.

Elden Rosenthal, Rosenthal & Greene, P.C., Portland, Ore-
gon, for the appellees.


                         OPINION

PAEZ, Circuit Judge:

   In this appeal, we must decide whether Plaintiffs-Appellees
Brandon Mayfield, a former suspect in the 2004 Madrid train
bombings, and his family, have standing to seek declaratory
relief against the United States that several provisions of the
Foreign Intelligence Surveillance Act (“FISA”) as amended
by the PATRIOT Act are unconstitutional under the Fourth
Amendment of the U.S. Constitution. Although Mayfield set-
tled the bulk of his claims against the government, the settle-
ment agreement allowed him to pursue his Fourth
Amendment claim. According to the terms of the settlement
agreement, the only relief available to Mayfield, if he were to
prevail on his Fourth Amendment claim, is a declaratory judg-
ment. He may not seek injunctive relief. We hold that, in light
of the limited remedy available to Mayfield, he does not have
standing to pursue his Fourth Amendment claim because his
injuries already have been substantially redressed by the set-
tlement agreement, and a declaratory judgment would not
likely impact him or his family. We thus vacate the judgment
of the district court.

                              I.

 On March 11, 2004, terrorists’ bombs exploded on com-
muter trains in Madrid, Spain, killing 191 people and injuring
16346                 MAYFIELD v. UNITED STATES
another 1600 people, including three U.S. citizens.1 Shortly
after the bombings, the Spanish National Police (“SNP”)
recovered fingerprints from a plastic bag containing explosive
detonators. The bag was found in a Renault van located near
the bombing site. On March 13, 2004, the SNP submitted dig-
ital photographs of the fingerprints to Interpol Madrid, which
then transmitted them to the FBI in Quantico, Virginia.

   The FBI searched fingerprints in its own computer system,
attempting to match the prints received from Spain. On March
15, 2004, an FBI computer produced 20 candidates whose
known prints had features in common with what was identi-
fied as Latent Finger Print #17 (“LFP #17”). The FBI per-
formed background checks on each of the candidates, one of
whom was Brandon Mayfield.

   Mayfield is a U.S. citizen, born in Oregon and brought up
in Kansas. He lives with his wife and three children in Aloha,
Oregon, a suburb of Portland. He is 43 years old, a former
Army officer with an honorable discharge, and a practicing
lawyer. Mayfield is also a Muslim with strong ties to the Mus-
lim community in Portland.

   On March 17, 2004, FBI Agent Green, a fingerprint spe-
cialist, concluded that Mayfield’s left index fingerprint
matched LFP #17. Green then submitted the fingerprints for
verification to Massey, a former FBI employee who continued
to contract with the FBI to perform forensic analysis of fin-
gerprints. Massey verified that Mayfield’s left index finger-
print matched LFP #17. The prints were then submitted to a
senior FBI manager, Wieners, for additional verification.
Wieners also verified the match.

   On March 20, 2004, the FBI issued a formal report match-
  1
   The facts relevant to this appeal, as contained in the amended com-
plaint, stipulated facts, and declarations in support of the cross-motions for
summary judgment, are undisputed by the parties.
                  MAYFIELD v. UNITED STATES                16347
ing Mayfield’s print to LFP #17. The next day, FBI surveil-
lance agents began to watch Mayfield and follow him and
members of his family when they traveled to and from the
mosque, Mayfield’s law office, the children’s schools, and
other family activities. The FBI also applied to the Foreign
Intelligence Security Court (“FISC”) for authorization to
place electronic listening devices in the “shared and intimate”
rooms of the Mayfield family home; searched the home while
nobody was there; obtained private and protected information
about the Mayfields from third parties; searched Mayfield’s
law offices; and placed wiretaps on his office and home
phones. The application for the FISC order was personally
approved by John Ashcroft, then the Attorney General of the
United States.

   In April 2004, the FBI sent Mayfield’s fingerprints to the
Spanish government. The SNP examined the prints and the
FBI’s report, and concluded that there were too many unex-
plained dissimilarities between Mayfield’s prints and LFP #17
to verify the match. FBI agents then met with their Spanish
counterparts in Madrid, who refuted the FBI’s conclusion that
there was a match.

   After the meeting with the SNP, the FBI submitted an affi-
davit to the district court, stating that experts considered LFP
#17 a “100% positive identification” of Mayfield. The affida-
vit did not mention that the SNP had reached a different con-
clusion. The affidavit did include information about
Mayfield’s religious practice and association with other Mus-
lims. On May 4, 2004, the government named Brandon May-
field as a material witness and filed an application for material
witness order. The district court appointed an independent fin-
gerprint expert, Kenneth Moses, to analyze the prints in ques-
tion. Mayfield and his defense attorneys approved the
appointment. Moses concluded that LFP #17 was from May-
field’s left index finger.

   The district court issued several search warrants, which
resulted in the search of Mayfield’s home and office, and the
16348                 MAYFIELD v. UNITED STATES
seizure of his computer and paper files, including his chil-
dren’s homework. On May 6, 2004, Mayfield was arrested
and imprisoned for two weeks. His family was not told where
he was being held, but was told that his fingerprints matched
those of the Madrid train bomber, and that he was the prime
suspect in a crime punishable by death. While Mayfield was
detained, national and international headlines declared him to
be linked to the Madrid bombings. On May 20, 2004, news
reports revealed that Spain had matched LFP #17 with a man
named Ouhane Daoud, an Algerian citizen. Mayfield was
released from prison the following day.

   On October 4, 2004, Mayfield, his wife, and his children2
filed suit against the government in the United States District
Court for the District of Oregon. The complaint alleged a Bivens3
claim for unlawful arrest and imprisonment and unlawful
searches, seizures, and surveillance in violation of the Fourth
Amendment; a claim under the Privacy Act, 5 U.S.C. § 552a,
for leaking information from the FBI and DOJ to media
sources regarding Brandon Mayfield’s arrest; a claim for the
return of property improperly seized; and a Fourth Amend-
ment challenge to the constitutionality of several FISA provi-
sions and the PATRIOT Act.

   Mayfield reached a settlement agreement with the govern-
ment, and the district court approved the agreement on
November 29, 2006. The agreement provided that the govern-
ment would pay compensatory damages of $2 million to May-
field and his family; destroy documents relating to the
electronic surveillance conducted pursuant to FISA; return all
seized physical materials to Mayfield; and apologize to May-
field and his family. In return, Mayfield agreed to release the
government of all liability or further litigation, except as to
  2
     Because the family’s claims are identical to Mayfield’s, we refer to all
plaintiffs collectively as “Mayfield.”
   3
     Bivens v. Six Unknown Named Agents of the Federal Bureau of Nar-
cotics, 403 U.S. 388 (1971).
                     MAYFIELD v. UNITED STATES                    16349
one specific claim: that 50 U.S.C. §§ 1804 (authorizing elec-
tronic surveillance under FISA) and 1823 (authorizing physi-
cal searches under FISA) violate the Fourth Amendment of
the U.S. Constitution. The parties agreed that the sole relief
that Mayfield could seek or that the court could award with
regard to this claim would be a declaratory judgment. The
parties also signed a Recitation of Stipulated Facts, which
would serve as the sole factual basis of any future litigation.

   On December 6, 2006, Mayfield filed an Amended Com-
plaint for Declaratory Judgment. The complaint challenged
the constitutionality of 50 U.S.C. §§ 1804 and 1823, the por-
tions of FISA, as amended by the PATRIOT Act,4 that allow
the government to conduct physical searches, electronic sur-
veillance, and wiretaps of residences and offices without
requiring proof of probable cause or an assertion that the pri-
mary purpose of such activities is to gather foreign intelli-
gence information. The complaint asserted that the statutory
provisions were facially unconstitutional. Mayfield claimed
that he continued to suffer injury because the government
refused to identify and destroy all materials derived from the
FISA searches and seizures,5 and that he feared future uses of
  4
     Prior to 2001, several federal courts construed FISA to authorize
searches and electronic surveillance only when the government’s primary
purpose was to collect foreign intelligence information. See, e.g., In re
Sealed Case, 310 F.3d 717 (FISCR 2002) (discussing pre-2001 cases).
Following the September 11, 2001 terrorist attacks, Congress enacted the
PATRIOT Act, which changed the judicially-accepted standard of “pri-
mary purpose” to “significant purpose.” Pub. L. No. 107-56, § 218, 115
Stat. 291 (2001) (amending 50 U.S.C. §§ 1804(a)(6)(B) and
1823(a)(6)(B)). Under the “significant purpose” standard, the government
may conduct FISA searches and surveillance even if the primary purpose
is to gather evidence of domestic criminal activity.
   5
     See Mayfield v. United States, 504 F. Supp. 2d 1023, 1034 (D. Or.
2007) (“The government provides that derivative materials may include
photocopies or photographs of documents from confidential client files in
Mayfield’s law office, summaries and excerpts from the computer hard
drives from the Mayfield law office and plaintiffs’ personal computers at
16350                 MAYFIELD v. UNITED STATES
the materials as well as other future applications of FISA
against him and his family.

   Both Mayfield and the government moved for summary
judgment. The government also moved to dismiss on the
ground that Mayfield did not have standing to pursue the
Fourth Amendment claim and therefore the court lacked juris-
diction. The court subsequently issued a decision denying the
motion to dismiss and granting summary judgment to May-
field. See Mayfield v. United States, 504 F. Supp. 2d 1023 (D.
Or. 2007). The district court determined that it had jurisdic-
tion because there was a live case or controversy that could
be redressed with a declaratory judgment. Id. at 1034. As to
the merits, the court held that the challenged provisions of
FISA, namely 50 U.S.C. §§ 1804 and 1823, as amended by
the PATRIOT Act, were unconstitutional because they violate
the Fourth Amendment’s requirement of probable cause, and
because they authorize FISA activities as long as a “signifi-
cant purpose”— rather than the “primary purpose” required
pre-Patriot Act—is to gather foreign intelligence information.
Id. at 1032, 1042-43.

   The government filed a timely appeal. The government
argues that the district court did not have jurisdiction to hear
Mayfield’s Fourth Amendment claim because a declaratory
judgment will not redress Mayfield’s residual injuries. In
addition, the government argues that the district court erred in
declaring 50 U.S.C. §§ 1803 and 1823 unconstitutional.
Finally, the government argues that the district court improp-
erly decided other issues that were outside the scope of the

home, analysis of plaintiffs’ personal bank records and bank records from
Mayfield’s law office, analysis of client lists, websites visited, family
financial activity, summaries of confidential conversations between hus-
band and wife, parents and children, and other private activities of a fami-
ly’s life within their home. These materials, in a derivative form, have
been distributed to various government agencies.”).
                   MAYFIELD v. UNITED STATES               16351
amended complaint and thus foreclosed by the settlement
agreement.

                               II.

   In the amended complaint, Mayfield sought a declaratory
judgment that 50 U.S.C. §§ 1804 and 1823, as amended by
the PATRIOT Act, are facially unconstitutional. Mayfield
alleged that the government used the challenged provisions of
the statute to conduct covert surveillance, searches of the fam-
ily’s private quarters, and seizures of the family’s private
materials. Mayfield further asserted that because the govern-
ment obtained these materials unlawfully, and even though
the government returned the physical materials, the continued
retention of any derivative material was also unlawful. The
purpose of the desired declaratory judgment was thus twofold:
1) to prevent future uses of FISA against Mayfield; and 2) to
force the government to return or destroy all derivative mate-
rials in its possession obtained from Mayfield by unconstitu-
tional means.

   [1] To bring suit in federal court, a plaintiff must establish
three constitutional elements of standing. First, the plaintiff
must have suffered an “injury in fact,” the violation of a pro-
tected interest that is (a) “concrete and particularized,” and (b)
“actual or imminent.” Lujan v. Defenders of Wildlife, 504
U.S. 555, 560 (1992). Second, the plaintiff must establish a
causal connection between the injury and the defendant’s con-
duct. Id. Third, the plaintiff must show a likelihood that the
injury will be “redressed by a favorable decision.” Id. (quot-
ing Simon v. E. Kentucky Welfare Rights Org., 426 U.S. 26,
43 (1976)).

   [2] “[A] plaintiff must demonstrate standing separately for
each form of relief sought.” Friends of the Earth, Inc. v.
Laidlaw Envtl. Serv., Inc., 528 U.S. 167, 185 (2000). Thus, a
plaintiff who has standing to seek damages for a past injury,
or injunctive relief for an ongoing injury, does not necessarily
16352             MAYFIELD v. UNITED STATES
have standing to seek prospective relief such as a declaratory
judgment. See id. at 185-86; City of Los Angeles v. Lyons, 461
U.S. 95, 111 (1983).

   The government contends that the district court lacked
jurisdiction over Mayfield’s claims because Mayfield lacks
the requisite Article III standing. According to the govern-
ment, Mayfield’s Fourth Amendment claim in the Amended
Complaint is based on past injuries and speculation about the
possibility of future injuries. Furthermore, as the government
argues, the retention of derivative materials obtained from the
FISA activities would not be affected by a declaratory judg-
ment because there is no requirement that the government
release or destroy the fruits of an unlawful search. The gov-
ernment thus asserts that Mayfield has not demonstrated that
his injury is “imminent” or will be redressed by the relief
sought. See Defenders of Wildlife, 504 U.S. at 560-61.

   Standing is a question of law that we review de novo. Bern-
hardt v. County of Los Angeles, 279 F.3d 862, 867 (9th Cir.
2002). We also review de novo a grant of summary judgment.
Hodgers-Durgin v. De La Vina, 199 F.3d 1037, 1039 (9th Cir.
1999). The district court determined that Mayfield alleged an
ongoing injury by the very fact of the government’s retention
of derivative FISA materials. Mayfield, 504 F. Supp. 2d at
1034. The court further concluded that a judgment declaring
the challenged statutory provisions unconstitutional would
likely result in the government’s making reasonable efforts to
destroy the derivative materials in its possession. Id. We agree
that Mayfield suffers an actual, ongoing injury, but do not
agree that a declaratory judgment would likely redress that
injury. See Johnson v. Stuart, 702 F.2d 193, 196 (9th Cir.
1983). We therefore reverse the judgment of the district court
with regard to standing. We also vacate the district court’s
judgment on the merits and do not address the question of
whether the challenged provisions of FISA, as amended by
the PATRIOT Act, are unconstitutional.
                  MAYFIELD v. UNITED STATES                16353
                    A.    Ongoing Injury

   To establish Article III standing, a plaintiff must show inter
alia that he faces imminent injury on account of the defen-
dant’s conduct. Defenders of Wildlife, 504 U.S. at 560. Past
exposure to harmful or illegal conduct does not necessarily
confer standing to seek injunctive relief if the plaintiff does
not continue to suffer adverse effects. Id. at 564. Nor does
speculation or “subjective apprehension” about future harm
support standing. Friends of the Earth, 528 U.S. at 184; see
also Defenders of Wildlife, 504 U.S. at 560. Once a plaintiff
has been wronged, he is entitled to injunctive relief only if he
can show that he faces a “real or immediate threat . . . that he
will again be wronged in a similar way.” Lyons, 461 U.S. at
111 (1983).

   The government does not contest that Mayfield was sub-
jected to surveillance, searches, and seizures authorized by
FISA and the FISC. The government argues, however, that it
acted under a unique set of circumstances that are highly
unlikely to recur. The government further argues that any pos-
sibility that it will use the derivative materials in its posses-
sion is “wholly speculative.” Mayfield responds that he
continues to suffer harm as the result of the FISA activities.
He argues that the retention by government agencies of mate-
rials derived from the seizures in his home and office consti-
tutes an ongoing violation of his constitutional right to
privacy.

   [3] Although questions of standing are reviewed de novo,
we will affirm a district court’s ruling on standing when the
court has determined that the alleged threatened injury is suf-
ficiently likely to occur, unless that determination is clearly
erroneous or incorrect as a matter of law. Armstrong v. Davis,
275 F.3d 849, 861 (9th Cir. 2001). In Armstrong, we enumer-
ated two ways in which a plaintiff can demonstrate that such
injury is likely to recur. Id. “First, a plaintiff may show that
the defendant had, at the time of the injury, a written policy,
16354             MAYFIELD v. UNITED STATES
and that the injury ‘stems from’ that policy.” Id. “Second, the
plaintiff may demonstrate that the harm is part of a ‘pattern
of officially sanctioned . . . behavior, violative of the plain-
tiffs’ [federal] rights.’ ” Id. (quoting LaDuke v. Nelson, 762
F.2d 1318, 1323 (9th Cir. 1985)) (alterations in original).
Here, Mayfield asserts that his injury stems from the govern-
ment’s application of the challenged FISA provisions, as
amended by the PATRIOT Act. The causal link between the
government’s actions and Mayfield’s injury is not disputed.
Nor is the fact that the government’s actions were authorized
by FISA, which constitutes both the “written policy” and
“pattern of officially sanctioned behavior” that gave rise to
standing under Armstrong. Based on the undisputed facts
alleged in the amended complaint, the district court concluded
that Mayfield “continue[s] to suffer a present, on-going injury
due to the government’s continued retention of derivative
material from the FISA seizure.” Mayfield, 504 F. Supp. 2d
at 1034. We agree with the district court’s determination.

                     B.    Redressability

   [4] To establish standing, a plaintiff must also show that a
favorable decision will likely redress his injury. Defenders of
Wildlife, 504 U.S. at 560; Levine v. Vilsack, ___ F.3d ___,
2009 WL 3925075, at *4 (9th Cir. Nov. 20, 2009); Chapman
v. Pier 1 Imports (U.S.) Inc., 571 F.3d 853, 857 (9th Cir.
2009). When the lawsuit at issue challenges the legality of
government action, and the plaintiff has been the object of the
action, then it is presumed that a judgment preventing the
action will redress his injury. Defenders of Wildlife, 504 U.S.
at 561-62. Here, Mayfield seeks declaratory relief against the
type of government action that indisputably caused him
injury. He is thus entitled to a presumption of redressability.

   [5] The government argues that a declaration that the chal-
lenged provisions of FISA are unconstitutional would not
require the government to destroy the derivative materials in
its possession, and therefore would not redress Mayfield’s
                      MAYFIELD v. UNITED STATES                      16355
injury. The government is correct that it would not necessarily
be required by a declaratory judgment to destroy or otherwise
abandon the materials. See, e.g., Pennsylvania Bd. of Proba-
tion and Parole v. Scott, 524 U.S. 357, 362 (1998) (noting
that a Fourth Amendment violation occurs at the moment of
the illegal search or seizure, and that the subsequent use of the
evidence obtained does not per se violate the Constitution);
INS v. Lopez-Mendoza, 468 U.S. 1032, 1046 (1984) (holding
that the Fourth Amendment does not provide a retroactive
remedy for illegal conduct). The district court stated that a
declaratory judgment would require the government to “act
lawfully and make all reasonable efforts to destroy the deriva-
tive materials.” Mayfield, 504 F. Supp. 2d at 1034. But there
is nothing in the declaratory judgment that would make it
unlawful for the government to continue to retain the deriva-
tive materials.6 To establish standing, Mayfield must show a
“substantial likelihood” that the relief sought would redress
the injury. See Johnson, 702 F.2d at 196. There is no such
likelihood here.

   We recently addressed standing in Stormans, Inc. v.
Selecky, 571 F.3d 960 (9th Cir. 2009). In Stormans, pharmacy
owners challenged—under the Free Exercise Clause—a
Washington regulation requiring pharmacists to stock and dis-
pense Plan B (emergency contraception). In holding that the
pharmacy owners met the criteria for Article III standing, we
found that their injury would be redressed by a judgment that
the regulation was unconstitutional. Id. at 971. The connec-
tion in Stormans was direct: the regulation required the phar-
macists to perform actions that they would not have to
perform if the regulation were invalidated. Id. If the statutes
  6
   The district court stated “that 50 U.S.C. §§ 1804 and 1823, as amended
by the Patriot Act, are unconstitutional because they violate the Fourth
Amendment of the United States Constitution. Plaintiffs’ Amended Com-
plaint for declaratory relief is granted.” Mayfield, F. Supp. 2d at 1042-43.
The court did not address the legality of the government’s retention of
derivative materials.
16356             MAYFIELD v. UNITED STATES
challenged by Mayfield were declared unconstitutional, there
will be no direct consequence to him. The government will
not be required to act in any way that will redress Mayfield’s
past injuries or prevent likely future injuries. Our opinion in
Stormans, therefore, does not affect our holding here.

   [6] We also recently addressed, in Paulsen v. CNF Inc., a
scenario analogous to Mayfield’s. 559 F.3d 1061 (9th Cir.
2009). In Paulsen, plaintiffs were prescription drug plan par-
ticipants who brought suit against a benefits management
company under ERISA § 502(a), 29 U.S.C. § 1132, alleging
breach of fiduciary duty. Id. at 1073. Plaintiffs argued that if
the court found in their favor, the plan’s drug costs, contribu-
tions, and co-payments would decrease. Id. We found that the
alleged injury was not redressable because the court’s judg-
ment would not compel the defendants to increase their dis-
bursement of benefits payments. Id. at 1074. We thus held
that plaintiffs lacked standing under Article III because “any
prospective benefits depend on an independent actor who
retains broad and legitimate discretion the courts cannot pre-
sume either to control or predict.” Id. (internal citations omit-
ted). Mayfield’s situation resembles that of the plaintiffs in
Paulsen, as redressability depends upon the actions of the
government in response to the court’s judgment; as in Paul-
sen, such actions, in light of the unique circumstances of this
case, are not within the control of the court.

                              III.

   [7] Mayfield unquestionably had standing to seek damages
and injunctive relief when he filed the original complaint. The
requirements for seeking such relief, however, differ from the
requirements for seeking a declaratory judgment. See Lyons,
461 U.S. at 111. Having bargained away all other forms of
relief, Mayfield is now entitled only to a declaratory judg-
ment. Although it is undisputed that the government retains
materials derived from the FISA searches and surveillance of
Mayfield’s property, the only relief that would redress this
                      MAYFIELD v. UNITED STATES                       16357
alleged Fourth Amendment violation is an injunction requir-
ing the government to return or destroy such materials. Under
the terms of the settlement agreement, Mayfield cannot seek
injunctive relief.7 Nor is it likely that the government will
return the materials of its own volition, as it is under no legal
obligation to do so, and has stated in its brief that it does not
intend to take such action. Finally, the district court did not—
in conjunction with its opinion sua sponte order the govern-
ment to return or destroy the derivative materials, but merely
stated that “it is reasonable to assume that the Executive
branch of the government will act lawfully and make all rea-
sonable efforts to destroy the derivative materials when a final
declaration of the unconstitutionality of the challenged provi-
sions is issued.” Mayfield, 504 F. Supp. 2d at 1034.

   [8] Given the limited remedy left open by the settlement
agreement and the absence of any authority on which the dis-
trict court could rely to insist sua sponte that the derivative
materials be returned or destroyed, we must conclude that
Mayfield lacks standing to pursue his Fourth Amendment
claim. We therefore vacate the judgment of the district court
without reaching the merits of Mayfield’s Fourth Amendment
claim, and we remand to the district court with directions to
dismiss Mayfield’s amended complaint.

   VACATED AND REMANDED.




  7
    See Stipulation for Compromise Settlement and Release ¶ 8 (“The par-
ties agree that the sole claim that is not released as part of this settlement
and that is at issue in such Amended Complaint is the plaintiffs’ claim that
50 U.S.C. 1804 (relating to electronic surveillance under the Foreign Intel-
ligence Surveillance Act) and 50 U.S.C. 1823 (relating to physical
searches under such Act) violate the Fourth Amendment on their face, and
the parties agree that the sole relief that will be awarded should the plain-
tiffs prevail on such claim is a declaratory judgment that one or both pro-
visions is in violation of the Fourth Amendment . . . .”) (emphasis added).